Title: From George Washington to Charles Willson Peale, 13 March 1787
From: Washington, George
To: Peale, Charles Willson



Sir,
Mount Vernon March 13th 1787.

I have received your letter of the 27th Ulto acknowleding the reception of the body of the Golden Pheasant. I have sent by the Dolphin Captn Steward the body of a French hen Pheasant which died this day. I chose this mode of conveying it rather than by the Stage, as the Packet calls here to receive some things for Philadelphia; & I think, all circumstances considered, that it will meet with as quick & safe a conveyance as if it went by land.
I wish you great success in the Mezzotinto Prints which you have undertaken, & have no doubt but your abilities in works of Genius will ensure it. I am Sir Yr most Obedt Hbe Servt

Go: Washington

